In the

     United States Court of Appeals
                 For the Seventh Circuit
Nos. 12‐1501 & 12‐2382

UNITED STATES OF AMERICA,
                                                  Plaintiff‐Appellee,

                                 v.


JOSE ZUNO, JR. and ISMAEL ZUNO,
                                            Defendants‐Appellants.

        Appeals from the United States District Court for the 
            Northern  District of Illinois, Eastern Division.
       No. 1:10‐cr‐00444‐1&2 — Samuel Der‐Yeghiayan, Judge. 


 ARGUED FEBRUARY 11, 2013 — DECIDED SEPTEMBER 30, 2013


   Before EASTERBROOK, Chief Judge, and POSNER and TINDER,
Circuit Judges.

   TINDER, Circuit Judge. These consolidated criminal sentenc‐
ing  appeals  are  brought  by  two  brothers,  Jose  and  Ismael
Zuno, who were involved in the distribution of cocaine and
marijuana in the Addison, Illinois area from November 2008
until  December  2009.  In  June  2010,  their  illicit  activities
resulted in federal criminal charges being filed against them.
2                                           Nos. 12‐1501 & 12‐2382

The Zunos were charged with being members of a conspiracy
to possess cocaine and marijuana with the intent to distribute
it.  See  21  U.S.C.  §  846.  Ismael  also  was  charged  in  nineteen
cocaine  distribution  counts.  See  id.  §  841(a)(1).  His  younger
brother,  Jose,  was  charged  in  twenty‐one  additional  counts:
nineteen for cocaine distribution, see id., and two for the use of
a communication facility to commit a drug trafficking offense,
see id.  § 843(b). Both brothers had prior felony drug convic‐
tions, so the prosecution filed an information pursuant to 21
U.S.C. § 851 as to both, triggering for each of them the potential
of  a  ten‐year  mandatory  minimum  term  of  incarceration.
Ultimately, both Zunos pleaded guilty to the conspiracy count
and  Ismael  also  pleaded  guilty  to  the  nineteen  distribution
counts. Jose’s plea was entered pursuant to a plea agreement
which included provisions resulting in the dismissal of all of
the other charges against him and the prior conviction informa‐
tion; he was sentenced to an 80‐month term of incarceration.
Ismael’s guilty plea was entered without an agreement with
the government, which is sometimes called a “blind” plea; he
was sentenced to a prison term of 120 months. 
   In calculating the brothers’ Sentencing Guideline offense
levels at their respective sentencing hearings, the district judge
determined that both brothers were organizers or leaders of a
drug organization that involved five or more participants or
was  otherwise  extensive  pursuant  to  U.S.S.G.  §  3B1.1(a),
resulting in a four‐level increase in their base offense levels.
Both Zunos dispute that guideline determination on appeal.
Ismael also challenges the drug quantity attributed to him and
the  mandatory  minimum  ten‐year  sentence  he  received
because of the application of the § 851 prior drug conviction
Nos. 12‐1501 & 12‐2382                                             3

enhancement. We will relate the facts relevant to these issues
as they were developed in the district court and then discuss
the sentencing challenges raised.
   I.  BACKGROUND
    The Federal Bureau of Investigation (FBI) began an under‐
cover  investigation  of  Ismael  Zuno  in  April  2008.  A  law
enforcement  officer  posed  as  a  cocaine  purchaser  and  from
May 2008 until January 2009, purchased cocaine from Ismael
about  nineteen  times,  with  two  of  those  purchases  also
including  marijuana.  It  appears  that  Jose  began  assisting
Ismael  with  the  operation  around  November  2008.  As  time
went  on,  the  investigation  expanded  to  include  Jose  and
affiliates of the Zunos. In the latter part of the investigation, a
wiretap  order for a  cell phone used principally by  Jose was
issued and numerous phone conversations related to the Zuno
drug trafficking were intercepted. 
    Twice  in  2008,  first  in  late  November  and  then  in  early
December, Jose delivered cocaine (approximately 55 grams on
each occasion) that the undercover officer had ordered from
Ismael. Apparently unbeknownst to the FBI, the Chicago Police
Department  (CPD)  was  interested  in  Ismael  too,  and  on
November  16,  2008,  the  CPD  executed  a  state‐court‐issued
search  warrant  for  Ismael’s  residence.  The  search  yielded
approximately  125  grams  of  marijuana  and  a  .357  magnum
revolver.  Ismael  was  charged  in  an  Illinois  court  with  the
manufacture/delivery of a controlled substance and possession
of drug paraphernalia and a firearm without having a Firearm
Owner’s Identification Card. He pleaded guilty to the manu‐
4                                         Nos. 12‐1501 & 12‐2382

facture/delivery  charge  and  was  sentenced  to  one  year  of
imprisonment. 
    But that wasn’t the only legal problem Ismael had besides
the FBI investigation. He was also arrested in January 2009 for
multiple counts of murder arising from a shooting (unrelated
to the drug investigation) and was jailed pending trial in Cook
County  Circuit  Court.  Obviously,  during  that  incarceration,
Ismael’s hands‐on involvement in the drug distribution efforts
was  involuntarily  limited,  so  Jose  stepped  up  to  direct  the
operation. Part of Jose’s increased involvement began with a
contact  he  made  with  the  undercover  officer  who  had  been
ordering cocaine from Ismael. Jose provided the officer with
his  cell  phone  number  for  the  placement  of  future  cocaine
orders, thus leading to the wiretap. Subsequently, and continu‐
ing  up  until  December  2009,  the  undercover  officer  placed
orders directly with Jose on about sixteen occasions, and the
deliveries were either made or arranged for by Jose, totaling
about 1400 grams of cocaine.
    During  Ismael’s  incarceration,  Jose  continued  to  consult
Ismael about their drug business. Two calls in early May 2009
exemplify that continuing involvement. On the first of May,
Jose told Ismael about his concerns regarding a particular drug
customer who had seen Jose’s drug stash. The following day,
Ismael was recorded asking Jose about another regular drug
buyer, and Ismael criticized the prices that Jose was charging
that  customer.  Later  on,  in  November  of  that  year,  Jose
reported  to  Ismael  that  a  competing  drug  dealer  had  been
stealing  their  customers  so  Jose  had  begun  stealing  that
dealer’s  customers.  Jose’s  plea  agreement  contained  several
relevant admissions, including that he and Ismael “were the
Nos. 12‐1501 & 12‐2382                                           5

leaders of the Zuno Drug Trafficking Organization” and that
during Ismael’s incarceration, Jose “repeatedly consulted with
Ismael … on their drug trafficking operation.”      
    Ismael  and  Jose  had  help  in  the  drug  distribution  from
friends  and  family.  Their  brother‐in‐law,  Juan  Rochel,  was
their cocaine supplier. The Zunos often received the cocaine
from him on credit, which enabled them to pay the cost of it
after they had redistributed the multiple‐ounce quantities to
their various customers, a practice known as “fronting.” From
various intercepted telephone calls between Jose and Rochel,
the investigators learned that Jose would allow Rochel to enter
his  house  when  he  was  away  to  make  cocaine  deliveries.
Rochel would store the cocaine in a cereal box or pots in Jose’s
kitchen  and  then  communicate  the  location  to  Jose.  For
example, to explain one such delivery, Rochel told Jose that he
should “eat some cereal” when he returned to his residence.
Similarly,  when  a  certain  quantity  of  cocaine  Rochel  had
delivered was not moving, Rochel was able to ask for a return
of the drugs so he could supply them to another outlet. Rochel
was also aware that Ismael’s girlfriend’s residence was used
for storage of the Zuno drugs. 
   Another Juan (Juan Zuno), a cousin of the brothers, assisted
them by delivering and picking up cocaine at their direction.
He also served as a driver for Ismael and later Jose when they
were  delivering  drugs.  One  of  the  assignments  included
driving Ismael to deliver drugs to a customer who was, in fact,
the undercover officer. On other occasions, Juan Zuno drove
Jose  to  deliver  cocaine  to  the  undercover  officer.  On  one
specific occasion, Juan delivered about 250 grams of cocaine to
the officer to fill an order placed with Jose. 
6                                         Nos. 12‐1501 & 12‐2382

    Ismael’s  girlfriend  (Individual  D)  allowed  Jose  to  store
drugs  at  her  residence.  On  occasion,  she  delivered  cocaine
from her home to him. On November 6, 2009, a phone conver‐
sation between Individual D and Jose was intercepted. During
the call, Jose told Individual D to retrieve a box under her bed
and bring him the “little white bag.” He explained that he did
not like driving around with drugs (which he referred to as
“shit”) in his vehicle because he did not have a license. Her
response was  “Oh, just this little one?” Zuno also informed
Individual D of certain important developments in the opera‐
tion. For example, after Juan Zuno’s delivery of the cocaine to
the  undercover  officer,  he  was  stopped  by  law  enforcement
agents who seized the buy money, $6,740, from him. Later that
day,  Jose  called  Individual  D  to  inform  her  about  the  stop.
During that intercepted conversation, Jose also told her that
there were currently no drugs stored at her residence so she
did not have to worry, even though he thought the DEA was
following  him  around.  Her  response,  “Oh  shit,”  may  have
expressed  her  anxiety  about  the  situation.  When  Jose  men‐
tioned to her that all of his buy money had been seized, her
response was “Damn, damn, damn.” 
    Later  in  the  investigation,  Individual  D’s  home  was
searched pursuant to a warrant issued in connection with this
case, and a couple of bags of cocaine (about 53 grams in total)
and five bags of marijuana (totaling 351 grams) were seized
from a safe in her home. The drugs had been stored there by
Jose, a fact confirmed by the recovery of an impression of his
fingerprints from the safe. Still later, Individual D was inter‐
viewed by the FBI and admitted that she allowed Jose to store
cocaine and marijuana at her home, and that she knew he sold
Nos. 12‐1501 & 12‐2382                                           7

marijuana and what she described as small amounts of cocaine.
She also admitted to occasionally taking small bags of cocaine
and marijuana to Jose on request, but she denied knowing that
he would sell the drugs and claimed not to know the contents
of the safe.
    The  intercepted  telephone  calls  also  disclosed  that  the
Zunos serviced several cocaine buyers who would purchase
quantities  of  cocaine  every  two  weeks.  One  in  particular,
identified as Individual F, bought about 125 grams from Jose
in mid‐December 2009, in a purchase that was brokered by a
person identified as Individual G. It appears that many of the
sales  made  by  the  Zunos  were  also  made  on  credit,  to  be
funded by future sales in which the Zunos had an interest. For
example,  in  one  telephone  conversation  between  Jose  and
Rochel discussing money that Jose owed Rochel for fronted
drugs, Jose indicated that he could currently only repay $1,000
owed (which he referred to as “one”) but that he would “pick
up from … the little workers” and then would repay Rochel
two thousand dollars, which he called “two dollars.” 
    Ultimately, the district judge found Jose to be responsible
for the drugs distributed during the conspiracy period: from
November  2008  until December 2009. By contrast, he deter‐
mined  that  Ismael  was  responsible  for  a  larger  amount:  the
drugs  distributed  to  the  undercover  officer  from  May  2008
until early November of that year, plus the drugs distributed
during the conspiracy period because, despite his incarcera‐
tion, he “remained a member of the conspiracy … and … the
drug  quantities  sold  by  Jose  Zuno  and  stored  by  [Ismael’s]
girlfriend at her house were reasonably foreseeable to [him].”
8                                           Nos. 12‐1501 & 12‐2382

    II.  DISCUSSION        
    We will first discuss the leader or organizer enhancement
about which both Zunos complain and then turn to Ismael’s
individual objections to the mandatory minimum sentence he
received and the drug quantity attributed to him. The Zunos
contend that the district court erred in determining that their
criminal  activity  involved  five  or  more  participants  and  in
applying the four‐level enhancement under U.S.S.G. § 3B1.1(a).
They  argue  that  a  two‐level  adjustment  under  §  3B1.1(c)  is
appropriate instead. We review the district court’s application
of the guidelines de novo and review its factual determinations
for clear error. United States v. Walsh, 723 F.3d 802, 807 (7th Cir.
2013). The Zunos do not dispute that they were organizers or
leaders of the offense; they dispute only whether the conspir‐
acy  involved  five  or  more  participants  and  whether  they
exercised management or control over five participants. 
    “A ‘participant’ is someone ‘who is criminally responsible
for  the  commission  of  the  offense,  but  need  not  have  been
convicted.’” United States v. Blaylock, 413 F.3d 616, 618 (7th Cir.
2005) (quoting U.S.S.G. § 3B1.1, cmt. n.1). “[T]his means that
the person ‘could have been charged,’ even if only as an acces‐
sory; but ‘mere knowledge of a conspiracy’ is insufficient to
establish that a person was ‘criminally responsible.’” United
States  v.  Fluker,  698  F.3d  988,  1002  (7th  Cir.  2012)  (quoting
United States v. Pabey, 664 F.3d 1084, 1097 (7th Cir. 2011)); see
also Blaylock, 413 F.3d at 618 (“What matters is that [the person]
knowingly aided some part of the criminal enterprise.”).
   The  district  court  did  not  clearly  err  in  finding  that  the
conspiracy  involved  five  or  more  participants:  Jose,  Ismael,
Nos. 12‐1501 & 12‐2382                                             9

Juan Zuno, Juan Rochel, and Individual D. The defendants do
not dispute that they and Juan Zuno were participants; rather,
they  challenge  the  inclusion  of  Rochel  and  Individual  D.
However, the evidence establishes that Rochel and Individual
D  were  participants  in  the  Zuno  conspiracy.  Rochel  often
fronted large quantities of cocaine to the Zunos on credit. The
intercepted telephone calls between Jose and Rochel reveal that
their drug relationship was more involved than Juan simply
serving as a source of cocaine for the Zuno brothers. The high
level of mutual trust evidenced by the phone calls supports a
conclusion of an ongoing relationship involving shared goals.
As for Individual D, she had more than mere knowledge of the
conspiracy  and  was  not  just  Ismael’s  girlfriend.  Rather,  she
knowingly  assisted  the  Zuno  brothers’  organization  by
allowing Jose to store drugs at her residence and by occasion‐
ally delivering cocaine to him at his direction. Arguably, there
were  also  other  participants  in  the  conspiracy—the  “little
workers”  Jose  referenced  in  a  recorded  conversation  with
Rochel to whom the Zunos fronted drugs for further distribu‐
tion.  And  there  was  also  the  unnamed  broker  Individual  G
who was involved in the December 2009 cocaine transaction
between Individual F and Jose. 
    While the Zuno brothers argue that they did not exercise
control over Rochel, that is immaterial. A defendant need not
exercise control over four other participants for the enhance‐
ment to apply; he “need control only one participant.” United
States v. Hussein, 664 F.3d 155, 163 (7th Cir. 2011); see also United
States v. Anderson, 580 F.3d 639, 649 (7th Cir. 2009) (“To qualify
for  an  enhancement  under  section  3B1.1,  a  defendant  ‘must
have  been  the  organizer  [or]  leader  …  of  one  or  more  other
10                                          Nos. 12‐1501 & 12‐2382

participants’  in  the  charged  criminal  activity.”)  (emphasis
added) (quoting U.S.S.G. § 3B1.1, cmt. n.2.). And the Zunos
clearly controlled their cousin Juan who delivered and picked
up cocaine for them at their direction as well as Individual D. 
    The defendants also argue that given the small size of their
criminal enterprise and the limited scope of their planning and
preparation, only § 3B1.1(c) should apply. But as the district
court determined, the guideline does not require any formal
leadership structure or operation. The Zuno brothers’ organi‐
zation had five or more participants; and the defendants do not
dispute that they were organizers or leaders of that criminal
organization. Thus, § 3B1.1(a) by its terms applies.
   We find no clear error in the district court’s determination
that the conspiracy involved five or more participants and no
error in its application of the four‐level enhancement under
§ 3B1.1(a) to both Zunos. Thus, we, like the district court, need
not consider whether the Zuno organization was “otherwise
extensive.”
    Besides,  as  to  Ismael,  it  does  not  matter  whether  the
guideline  applies because it  is subsumed by  the mandatory
minimum sentence. A district court lacks discretion to impose
a  sentence  below  a  statutory  mandatory  minimum.  United
States  v.  Brucker,  646  F.3d  1012,  1016  (7th  Cir.  2011).  Ismael
clearly fits the legal elements for the application of the manda‐
tory minimum. But there is also good reason to treat him more
harshly.  Unlike  Jose,  he  did  not  reach  a  plea  agreement  to
avoid it. We may even assume that the government chose not
to offer him one, and that is an acceptable exercise of prosecu‐
torial discretion—no improper purpose (like race, gender, etc.)
Nos. 12‐1501 & 12‐2382                                              11

is  suggested.  See  United  States  v.  LaBonte,  520  U.S.  751,  762
(1997) (noting that whether to file a notice under § 851 is “an
integral feature of the criminal justice system, and is appropri‐
ate, so long as it is not based upon improper factors”); United
States v. Smith, 502 F.3d 680, 690–91 (7th Cir. 2007) (noting that
prosecutorial discretion as to what charges to bring “extends
to charges that carry enhanced statutory maximum penalties”). 
    But  even  if  reasons  for  this  exercise  of  discretion  were
needed, there were plenty: Ismael had a longer involvement in
the relevant drug sales; he continued his involvement in the
conspiracy even while incarcerated; and he stored a firearm
with the drugs—and did so in a household with two children
present. That the prior conviction did not count for purposes
of Ismael’s criminal history is beside the point. See United States
v.  Alden,  527  F.3d  653,  663–64  (7th  Cir.  2008)  (noting  that
enhancement  for  prior  drug  conviction  was  proper  even  if
based on the same drug conspiracy as the charged conspiracy).
Ismael cannot get the benefit of Jose’s plea agreement, not even
by arguing that a disparity results. It is a disparity that the law
condones. 
    As  for  the  attribution  of  the  post‐incarceration  drugs  to
Ismael,  the  evidence  established  that  he  had  a  continued
interest in the drug trafficking operation and its success. Why
else would he continue to get information from Jose about it
and  criticize  Jose’s  pricing?  And  why  would  Individual  D
continue to provide the stash house and make deliveries on
order  if  it  did  not  serve  Ismael’s  purposes?  Prior  to  and  at
sentencing, Ismael objected to the drug amount attributed to
him by making a disparity argument only. (“It’s Mr. Zuno’s
position … that he is being treated differently than his brother
12                                        Nos. 12‐1501 & 12‐2382

who he believes is a co‐equal in this enterprise.” Sent. Tr. 3.)
Ismael did not object to the district court’s relevant conduct
findings  and  disclaimed  any  argument  about  the  drug
amounts  attributed  to  the  whole  conspiracy,  see  Sent.  Tr.  5;
therefore he waived error, or at the least forfeited any error, in
which case we review for plain error, see United States v. Salem,
597 F.3d 877, 884 (7th Cir. 2010). 
    Although  the  district  court  may  have  focused  on  the
reasonable foreseeability of Jose’s conduct, it cited to U.S.S.G.
§ 1B1.3(a)(1)(B), and found that “the PSR correctly finds that
[Ismael] is responsible for the drugs sold by Jose Zuno after
[Ismael’s]  incarceration  as  well  as  the  drugs  found  at  [his]
girlfriend’s residence after [he] was incarcerated,” Sent. Tr. 14,
concluding  that  the  “record  clearly  reflects  that  [Ismael]
remained a member of the conspiracy in spite of his incarcera‐
tion,” id. The court’s relevant conduct findings are sufficient
under  plain  error  review.  Jose’s  cocaine  sales  that  occurred
while Ismael was incarcerated were reasonably foreseeable to
Ismael, were in furtherance of their drug distribution conspir‐
acy, and occurred within the commission of the conspiracy. We
find no clear error in the district court’s determination of the
quantity of cocaine attributable to Ismael. Besides, any error in
the drug quantity finding was harmless given the application
of  the  mandatory  minimum  sentence.  See  United  States  v.
Easter, 553 F.3d 519, 523 (7th Cir. 2009). 
     III.  CONCLUSION
   The defendant‐appellants’ sentences and the district court’s
judgments are AFFIRMED.